DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ amendments and remarks filed 6/30/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement filed 8/29/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections –35 USC § 112-NEW MATTER

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21 is  rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 does not comply with the written description requirement and introduce new matter into the patent application.  
Applicants argue that the new claims were supported by the original claims as filed however, the Examiner did not find an original claim that recited a negative exclusion and the term “co-surfactant” as recited in new claim 21. A cursory review of the specification does not recite a co-surfactant. In order for a negative exclusion to be supported by the specification, the specification should positively recite the limitation. Additionally,  the mere absence of something  does not give basis for exclusion of a genus of co-surfactants. 

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7-8, 10, 18 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid Supersaturable Self-Microemulsifying Drug Delivery System” in view of Hojgaard (US 20140179655), Lacy et al. (US Patent 6,096,338), Chen et al. (US 2018/0125979) , Patel (US 2015/0374826) and Dalvadi “Systemic development of design of experiments (DoE) optimized self-microemulsifying drug delivery system of Zotepine”  as evidenced by Calcium hydrogen phosphate PUBCHEM and Sigma-Aldrich Kolliphor® EL.

Kim et al. “Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid Supersaturable Self-Microemulsifying Drug Delivery System” (hereinafter Kim et al.) disclose Dutasteride-loaded liquid SMEDDS prepared with Capryol 90 (hydrophobic liquid solubilizer propylene glycol monocaprylate type II), Cremophor EL (polyethoxylated non-ionic surfactant), and Transcutol HP (35:30:35 w/w) Dutasteride (hydrophobic active) (100 mg or 0.1 g) was dispersed in  the mixture (20 g) and the components mixed and then are added with Aerosil 200 (see section 3.3 Preparation of Drug-Loaded Solid Supersaturable SMEDDS). Polyoxyl castor oil is known as (polyethoxylated castor oil, Kolliphor EL, or Cremophor EL) A synonym for Kolliphor® EL is PEG-35 castor oil (e.g., a Pegylated castor oil) as evidenced by Sigma-Aldrich Kolliphor® EL. A 1:1 SMEDDS:Aerosil 200 is disclosed (50 % SMEDDS and 50 % Aerosil 200). The references also disclose a 1:1:1 for SMEDDS:Aerosil 200/soluplus. This reads on each component making up roughly 33.33 %. 
Kim et al. does not disclose the dutasteride is present at about 0.33 % , that the porous carrier is 60-70%, the medium chain mono-/di-glyceride is an ester chain formed by the esterification of glycerol with one or two C6-C12 fatty acids (e.g., Capmul MCM),and  the pharmaceutical composition is in hard capsule form. 
Hojgaard (US 20140179655) (hereinafter Hojgaard) (disclose solid oral dosage forms containing testosterone derivative (e.g., dutasteride) from 0.5-20 % (paras 0037 and 0132). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The composition comprises a solid carrier capable of loading a vehicle (para 0112). The solid carrier contains porous excipient at concentrations of about 20 % w/w or more. The solid carrier includes the porous excipient from about 50-90 % (para 0116). Examples of porous excipients include silicon dioxides (para 0019) and calcium phosphate (para 0120) (and dibasic anhydrous calcium phosphate) (para 0120). Calcium hydrogen phosphate synonyms include calcium phosphate dibasic anhydrous according to PUBCHEM.  The vehicle can be formulated from lipids (para 0098). The lipids may be saturated, mono-unsaturated and polyunsaturated fatty acids and derivatives thereof. Derivatives include esters such as mono, di and triglycerides, as well as phospholipids or other glyceride esters (para 0099). The compositions can be in the form of a hard capsule or tablet (claim 13 and para 0080). Hojgaard discloses that the suitable lipids for the vehicle include those as described in Lacy et al. (US Patent 6096338) of which the Lacy et al. discloses Capmul MCM (glyceryl caprylate/caprate) as suitable mon and or di-glycerides of fatty acids for use.  The solid carrier is capable of loading a vehicle (para 0112) and the porous excipient forms the bulk of the solid carrier (para 0113). The porous excipient can be 75 % which means the solid carrier would constitute 25 % which would be 3:1. Dalvadi “Systemic development of design of experiments (DoE) optimized self-microemulsifying drug delivery system of Zotepine” disclose the free flowing S-SMEDDS was prepared at 3:1 (aerosil200:liquid SMEDDS). This ratio is shown to achieve a free flowing self-microemulsifying drug delivery system (S-SMEDDS).
Chen et al. (US 2018/0125979) (hereinafter Chen et al.) disclose preferably, the concentrations of each of the active agent, solubilizer, and surfactant of the claimed pharmaceutical composition will have the following ranges: active agent from 0.01% to 30% w/w; solubilizer (vitamin E substance) from 1-95% w/w; and surfactant from 5-85% w/w (para 0030). The active agents include steroids such as dutasteride (para 0038) and tamsulosin (para 0045). Solubilizes useful for hydrophobic agents include fatty acid esters of glycerol, such as mono di and triglycerides and fatty acid esters of propylene glycol (para 0008). The active agents include dutasteride (para 0038). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Patel (US 2015/0374826) (hereinafter Patel) discloses compositions for administration of hydrophobic drugs (title and abstract) and that solubilizer may be included from 5- 95 % (para 0056) where such solubilizer include propylene glycol monocaprylate (para 0047).  The amount of surfactant when present is from 10-50 % (para 0057) and typical surfactants include polysorbate 80 and capmul (para 0051). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The combined teachings disclose overlapping amounts as well as the same ingredients for the nonionic surfactant and hydrophobic liquid solubilizer, the hydrophobic active (dutasteride) and porous carrier.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of dutasteride, the porous carrier, the amount of nonionic surfactant and hydrophobic liquid solubilizer as taught by the combined teachings of Kim Hojgaard, Lacy et al. Chen et al. and Patel.  Absent any evidence of criticality, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

6.	Claims 4-5, 7-8, and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200215081) in view of Okada et al. (US 20170304196) as evidenced by Sigma-Aldrich Kolliphor® EL.
	Lee et al. (US 20200215081) (hereinafter Lee et al.) disclose solid composition containing 0.1 to 0.5 parts by weight of dutasteride, 6 to 110 parts by weight oil, and 6 to 110 parts by weight surfactant (abstract). An objective is to provide a solid preparation such as a tablet, which exhibits pharmacokinetic parameters and bioavailability equivalent to or greater than AVODART (para 0012). 
	Lee et al. disclose  the oil, which is a solubilizer for dissolving dutasteride, may be at least one selected from among glyceryl caprylate/caprate, glycerol tricaprylate/caprate, glyceryl tricaprylate/tricaprate, propylene glycol monocaprylate, propylene glycol dicaprylate/dicaprate, propylene glycol monolaurate and glyceryl monooleate, and is preferably at least one selected from among glyceryl caprylate/caprate, glycerol tricaprylate/caprate and propylene glycol monocaprylate (para 0029). The surfactant can be polyoxyl 35 castor oil (e.g., Kolliphor EL) (para 0030 and 0059). A synonym for Kolliphor EL is PEG-35 castor oil (e.g., a Pegylated castor oil) as evidenced by Sigma-Aldrich Kolliphor® EL. Lee et al. disclose 0.30 dutasteride, 9 % oil (propylene glycol monocaprylate or glyceryl caprylate/caprate), 18.27 % polyoxyl 35 castor oil surfactant, and 50.85 % porous excipient (Table 2). The amount of oil can be from 6 to 110 parts by weight. The porous excipient may be 5 to 185 parts by weight (abstract and Table 2). The porous excipient is magnesium aluminometasilicate.  Regarding the amount of dutasteride, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). No co-surfactant is in Table 2. Tablet and hard capsule are disclosed (para 0018). 
	Lee et al. disclose the porous excipient is magnesium aluminometasilicate but does not disclose calcium hydrogen phosphate. Okada et al. (US 20170304196) (hereinafter Okada et al.) disclose tablets with excipient which include anhydrous calcium phosphate or magnesium aluminometasilicate (para 0078). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one excipient (magnesium aluminometasilicate) for another (calcium hydrogen phosphate) with reasonable expectation of success as taught by Okada these are art recognized equivalents. 

7.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200215081) in view of Okada et al. (US 20170304196) as evidenced by Sigma-Aldrich Kolliphor® EL as applied to claims 4-5, 7-8, and 21-22   above, and further in view of Chen et al. (US 2018/0125979) and Van Den Heuvel et al. (US 20110244033).
Lee et al. has been discussed supra and does not disclose tamsulosin. Chen et al. disclose preferably, the concentrations of each of the active agent, solubilizer, and surfactant of the claimed pharmaceutical composition will have the following ranges: active agent from 0.01% to 30% w/w; solubilizer (vitamin E substance) from 1-95% w/w; and surfactant from 5-85% w/w (para 0030). The active agents include steroids such as dutasteride (para 0038) and tamsulosin (para 0045). Solubilizes useful for hydrophobic agents include fatty acid esters of glycerol, such as mono di and triglycerides and fatty acid esters of propylene glycol (para 0008). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Van Den Heuvel et al. (US 20110244033) disclose that in a medical treatment, it is often considered as advantageous to administer tamsulosin together with another active substance (para 0007). It is known to administer tamsulosin in a medical treatment, e.g., in a treatment of benign prostatic hyperplasia to administer with dutasteride (para 0009 and claim 20). It would have been prima facie obvious to one of ordinary skill in the art to have the active ingredients  include tamsulosin and dutasteride. One would have been motivated to do so for the treatment of benign prostatic hyperplasia. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that the Declaration of Liang Chang Dong shows in Table 1 that the Solid SMEDDS formulation of Kim has a much lower bulk density and much lower Tap density than embodiments 2-3 and 2-3. 
In response, the argument is noted however, Table 3 of the instant specification is not within scope of the claims. Table 3 recites specific weight ratios of the Fujicalin/nonaqueous liquid formula which the independent claim 4 is silent to. Claim 4 further  recites any genus of medium chain mono/di glyceride and or propylene glycol fatty acid monoesters which have not been demonstrated by Tables 1-3 of the instant specification. 
Applicants argue that Hojgaard does not disclose 0.33 dutasteride however, Applicants are arguing the rejections individually as Chen discloses formulations with dutasteride in overlapping ranges. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Applicants argue that one of ordinary skill in the art would not expect that the claimed dutasteride-containing microparticles could release dutasteride faster than commercially available dutasteride containing formulation Avodart. 
In response, this argument is not found persuasive because there is no release profile being claimed and further it is not clear what rate the dutasteride is released. The incorporation of the statement “release dutasteride faster than commercially available dutasteride containing formulation Avodart”  in the claim would raise 112 issues. 
Applicants argue that Dalvadi discloses zotepine as the API and that a POSA would expect the pharmacokinetic behavior of zotepine in vivo would be very different from dutasteride. 
In response, this argument is not found persuasive because Dalvadi was not relied upon for the API. Dalvadi disclose the free flowing S-SMEDDS was prepared at 3:1 (aerosil200:liquid SMEDDS). This ratio is shown to achieve a free flowing self-microemulsifying drug delivery system (S-SMEDDS) which would be applicable to other APIs such as dutasteride. 
Applicants argue that Lucy fails to disclose the porous solid microparticles comprising calcium hydrogen phosphate or dutasteride. Applicants argue that Chen does not disclose combination of liquid formulation with any porous solid microparticles or dutasteride as API in its examples. Patel does not disclose porous solid microparticles comprising calcium hydrogen phosphate or dutasteride. 
In response, the Examiner respectfully submits that Applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

CONCLUSION
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615